Citation Nr: 0924332	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2007, a 
statement of the case was issued in March 2008, and a 
substantive appeal was received in May 2008.   

The Veteran presented testimony at a Board hearing in June 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least in equipoise as to whether the 
Veteran's left ear hearing loss was incurred in service.   


CONCLUSION OF LAW

The Veteran's left ear hearing loss was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

At the Veteran's June 2009 Board hearing, he testified that 
he was in the artillery and that he was exposed to excessive 
noise in the form of eight inch Howitzers, machine guns, and 
cannons.  He has submitted photographs that substantiate his 
testimony.  He testified that he was never given any ear 
protection.  

The Veteran has consistently stated that he has experienced 
hearing loss and tinnitus in both ears since service.  

The Veteran's service treatment records reflect that upon 
separation from service, he did not undergo an audiometric 
examination.  Instead he underwent a voice whisper test that 
was normal.  

The Veteran underwent a VA examination in September 2007.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of bilateral hearing 
loss (worse in the right ear).  The examiner noted that the 
Veteran was in the artillery and that his duty was that of a 
gunner.  She also noted that he was exposed to various types 
of artillery fire, including a specific incident in 1954 in 
which there was a gun explosion on the Veteran's right side.  
She noted the Veteran's bilateral tinnitus (also worse in the 
right ear).  Upon examination, pure thresholds levels at 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured at 55, 60, 55, 55, and 65 decibels respectively 
in the left ear.  The Veteran was diagnosed with flat, 
moderately severe sensorineural hearing loss in the left ear.  
The examiner opined that the hearing loss and tinnitus in the 
Veteran's right ear were as likely as not related to service.  
However, she opined that the Veteran's hearing loss in his 
left ear was less likely as not related to military noise 
exposure.  She then noted that presbycusis is one of the 
contributing factors to the bilateral sensorineural hearing 
loss.  

The Veteran submitted an April 2008 correspondence from Dr. 
A.S.  She noted that upon examination, the Veteran had 
bilateral high-frequency hearing loss 5 dB worse in the right 
ear.  She then opined that "since this is a sensorineural 
hearing loss it is possible that in part it is due to [the 
Veteran's] history of noise exposure while service in the 
military.  The probability of this is about 50%."  

There are two conflicting medical opinions regarding whether 
the Veteran's left ear hearing loss is related to military 
service.  Neither examiner provided much in terms of a 
rationale for their opinion.  The Board particularly notes 
that the VA examiner failed to explain why she thought the 
Veteran's right ear hearing loss is related to service, but 
his left ear hearing loss is not.  

The RO has service connected the Veteran for right ear 
hearing loss and bilateral tinnitus based on the Veteran's 
exposure to excessive noise in service.  The Board finds it 
reasonable to believe that if the Veteran's right ear was 
exposed to excessive noise while he was in service, then his 
left ear was similarly exposed.  This appears to be a case 
where the noise exposure was from artillery, not from a rifle 
(which might lead an examiner to find that the right ear was 
positioned closer to the rifle when firing).  The Board 
believes the level of the noise exposure from artillery fire 
would be approximately the same for both ears.  It would 
therefore seem reasonable to find that if such noise exposure 
is responsible for the Veteran's right ear hearing loss, then 
such noise exposure would also be responsible for the left 
ear hearing loss.  The Board recognizes that it is not 
competent to render medical opinions as to causation.  
However, in reviewing the overall evidence in this case, the 
Board believes that the positive evidence is at least in a 
state of equipoise with the negative evidence on the question 
of whether the Veteran's left ear hearing loss is causally 
related to service.  In such a case, applicable law gives the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  
Service connection is therefore warranted for left ear 
hearing loss.   

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter in March 2007 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 




ORDER

Service connection for left ear hearing loss is warranted.  
The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


